Citation Nr: 0006772	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  94-44 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right shoulder injury (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1989 to May 1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
in her original claim on appeal, the veteran sought a 
compensable evaluation for her service-connected residuals of 
a right shoulder injury.  A September 1998 rating decision 
increased the evaluation for this disability to 10 percent, 
effective from May 1993.  The veteran has continued her 
appeal.  

The Board further notes that it previously remanded this 
matter in June 1997 for additional evidentiary development 
and that the regional office (RO) has accomplished the 
requested action to the extent possible.  This case is now 
ready for appellate consideration.


FINDING OF FACT

Residuals of a right shoulder injury are manifested by 
symptoms that do not more nearly approximate nonunion of the 
clavicle or scapula or limitation of motion of the right arm 
at shoulder level.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a right shoulder injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.59, 4.71, Plate I, 4.71a, Diagnostic Codes 5201, 5203 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1999).  Impairment of the clavicle or 
scapula with malunion is assigned a 10 percent disability 
rating.  Impairment of the clavicle or scapula with nonunion 
and without loose movement is assigned a 10 percent 
disability rating.  Impairment of the clavicle or scapula 
with nonunion and with loose movement is assigned a 20 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.

Impairment of the humerus, with recurrent dislocation of the 
shoulder at the scapulohumeral joint, is assigned a 20 
percent evaluation with infrequent episodes of dislocation 
and guarding of movement only at shoulder level.  A 30 
percent evaluation is assigned with frequent episodes and 
guarding of all arm movements, if the major arm is affected.  
38 C.F.R. Part 4, Diagnostic Code 5202 (1999).

Limitation of motion of either arm to shoulder level is rated 
20 percent.  Limitation of motion of the major and minor 
extremity midway between the side and shoulder level is rated 
30 and 20 percent, respectively, and limitation of motion of 
the major and minor extremity to 25 degrees from the side is 
rated 40 and 30 percent, respectively.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5201.  The normal range of motion of 
the shoulder is from 0 degrees of flexion (forward elevation) 
to 180 degrees of flexion, from 0 degrees of abduction to 180 
degrees of abduction, from 0 degrees of external rotation to 
90 degrees of external rotation, and from 0 degrees of 
internal rotation to 90 degrees of internal rotation.  
38 C.F.R. § 4.71, Plate I.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

A review of the history of this disability shows that service 
connection was granted with the assignment of a 0 percent 
rating for residuals of a right shoulder injury by a June 
1994 rating decision, based on service medical records and 
Department of Veterans Affairs (VA) medical examination in 
December 1993.  Service medical records were found to show 
that the veteran was seen in May 1992 with complaints of a 
right shoulder injury, which was considered at that time to 
be a contusion.  Service medical records further indicate 
that the veteran was right hand dominant and that she 
underwent a surgical procedure in February 1993, which 
included a right shoulder capsular shift.  December 1993 VA 
medical examination revealed a two-inch right anterior 
shoulder scar with range of motion of the shoulders identical 
with exception of the veteran lacking 10 degrees of full 
elevation on the right side.  X-ray examination of the right 
shoulder further revealed minimal irregularity along the 
margin of the supraspinatus tendon insertion without 
overlying soft tissue calcification.  The shoulder and 
scapula were thought to be otherwise within normal limits.  

At the veteran's hearing before a traveling member of the 
Board in July 1996, the veteran testified that she 
experienced pain from her right shoulder down to her wrist 
and that there was numbness down to about two inches above 
the elbow (transcript (T.) at p. 4).  She also noted that 
there were times when the shoulder would "come out of the 
socket" (T. at p. 4).  The right shoulder pain would 
interfere with certain activities and would be painful at the 
rate of 15 to 20 times a week, with a level of pain at 
between 7 1/2 and 8, and sometimes at 10 (T. at p. 5).  She 
further noted that her shoulder disability adversely affected 
her chance at a position with the Post Office (T. at p. 6).  
Her shoulder disability had also become more severe since her 
most recent December 1993 VA medical examination (T. at p. 
6).  The veteran noted that she was right hand dominant and 
that with the assistance of her left arm, she could reach 
over her head with her right arm (T. at p. 7).

Pursuant to the Board's remand of June 1997, the veteran was 
afforded another VA medical examination in September 1998.  
At this time, it was noted that the veteran had an operation 
in service for multi-directional instability of the right 
shoulder, which was indicated by the operative report to have 
developed following a fall in June 1992.  The operation 
consisted of a capsular shift to the right shoulder.  The 
veteran related that her right shoulder problem initially 
developed when she was pulled through cell bars by a 
delusional inmate in late 1991.  

Later, she indicated that she fell in a hole while 
participating in physical training exercises and this 
resulted in her shoulder bulging out posteriorly.  The 
veteran was reportedly able to reduce it on her own at that 
time, but was not able to do so while on leave when it 
happened again.  Following its reduction at an outside 
hospital, she was treated in the service for a period of 
eight months without relief from continued subluxations.  
Therefore, in February 1993, the veteran underwent an 
infrascapular shift.

The veteran complained that she continued to have some slight 
subluxation sensation, and that her arm would feel like it 
was going out.  This sensation reportedly occurred when she 
performed activities such as lifting her son or the motion 
involved in washing windows.  

The veteran further reported ill-defined nerve symptoms 
involving the trembling of her hand.  More specifically, she 
complained of some numbness on the medial aspect of her arm 
distal to the incision to the junction of the middle and 
distal third on the medial aspect of her arm.  These spasms 
were also noted to occur on her arm, with writing for a 
prolonged period.  Occasionally, it would also bother her 
while doing crafts approximately one to two times a week.  
The veteran further reported that she had problems moving her 
right arm behind her back to do things such as manipulate her 
bra.

Physical examination revealed that the veteran was able to 
forward flex and abduct her right shoulder actively to 160 
degrees.  She could also passively forward flex and abduct to 
180 degrees.  She had shoulder external rotation on the right 
to 80 degrees and on the left to 90 degrees.  It was also 
noted that she had shoulder internal rotation to 
approximately 60 degrees on the right, and that she could 
reach back to approximately L2.  With a little assistance 
from her left hand, she could bring her hand to about T11.  
She could reach easily to T5 or so with her left hand.  No 
signs of impingement were noted at this time and there was no 
tenderness over the acromioclavicular (AC) joint or her 
coracoid.  She was also noted to have a negative palpable 
subluxation or translation to physical examination.

Examination of the distal arm revealed two-point 
discrimination at approximately three millimeters and that 
sharp/dull sensation was intact.  There was also negative 
Tinel's to her ulnar and median nerve, and negative Phalen's 
and carpal compression examination.  X-rays were interpreted 
to reveal essentially negative findings, although a small 
fleck of bone was noted above the veteran's greater 
tuberosity.  There were otherwise no degenerative changes in 
her shoulder.

The impression was history of multi-directional instability 
status post infrascapular shift of the right shoulder with 
resulting loss of active range of motion, and some mild 
related symptoms, including inability to manipulate bra strap 
and some subjective weakness (it was noted that strength on 
physical examination of supraspinous, infraspinous, 
subscapular and anteres minor were all 5/5).  The examiner 
further commented that the veteran's history was compatible 
with some difficulty, and possibly a little clicking with 
certain activities.  These symptoms were characterized as 
relatively mild.  It was not anticipated that this would 
substantially restrict the veteran's employment, although she 
was considered likely precluded from any heavy labor 
involving overhead movement.  This problem, however, was 
considered static, as in the long run some patients with this 
problem and had surgery had developed some late degenerative 
changes, either arthritic or with respect to the rotator cuff 
muscles.

In a rating decision in September 1998, the veteran's 
evaluation was increased to 10 percent, effective from May 
1993.

II.  Analysis

With respect to the veteran's right shoulder disability, the 
Board first recognizes that this disability involves the 
veteran's major extremity, and that the disability is 
currently rated at 10 percent under Diagnostic Code 5302 
which relates to the impairment of the clavicle or scapula.  
For reasons noted below, the Board finds the RO's decision to 
assign the 10 percent rating under this Code is correct; 
however, as a preliminary matter the Board notes that the 
actual diagnostic classification of the shoulder disorder is 
not technically an impairment of the clavicle or scapula.  
Given the classification of the disorder, the obvious 
criteria for rating the disability would be 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  This Code would permit the 
assignment of a 20 percent rating if there is a finding that 
the limitation of motion in the right arm is at shoulder 
level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The veteran's consistent principal complaint has been pain on 
the use of her right arm.  However, physical examination by 
the VA examiner in September 1998 revealed no AC joint 
tenderness, that she was able to actively forward flex and 
abduct to 160 degrees, and that she was able to passively 
forward flex and abduct to 180 degrees.  Abduction of the arm 
to shoulder level would constitute 90 degrees of abduction.  
38 C.F.R. § 4.71, Plate I.  Thus, the VA examination findings 
of September 1998 do not indicate that abduction of the right 
arm is approximately limited to shoulder level.  Rather, the 
record clearly shows that even with resistance, the veteran 
is able to move her right arm above shoulder level.  
Therefore, the Board finds that the level of disability for 
the right shoulder does not meet the criteria of limitation 
of the right arm at shoulder level under Diagnostic Code 
5201, which is required for the 20 percent evaluation.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

The Board notes that while it has been contended that the 
veteran previously met the criteria for a 20 percent 
evaluation under Diagnostic Code 5201 based on the finding of 
90 degrees of abduction at the time of the previous VA 
examination in December 1993, the Board finds that a higher 
evaluation on this basis since May 1993 or for any interim 
period thereafter (See Fenderson v. West, 12 Vet. App. 119 
(1999)), is not warranted.  More specifically, as was noted 
earlier, findings at that time also included the veteran's 
ability to elevate her right shoulder to within 10 degrees of 
full elevation, which is clearly inconsistent with the 
inability to abduct more than 90 degrees.  In addition, the 
veteran was afforded additional examination in 1998 on the 
premise that her condition had worsened, and a conclusion 
that she was previously unable to abduct more than 90 degrees 
compared with her current ability to abduct as high as 180 
degrees clearly is not indicative of worsening symptoms.  The 
Board would further note that the findings of current 
abduction of as much as 160 or 180 degrees is far more in 
line with the December 1993 examiner's finding of elevation 
to within 10 degrees of full elevation.

The criteria for application of an increased rating under 
Diagnostic Code 5202 have not been met because there has been 
no finding or diagnosis of an impairment of the humerus by 
any competent medical evidence.  Clearly, there is no 
ankylosis of the joint, and thus 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (1999) is not applicable.

The RO concluded that the appellant was entitled to a 10 
percent rating based on mild functional impairment of the 
shoulder joint, and the Board is in agreement with this 
evaluation.  In this regard, the provisions of 38 C.F.R. § 
4.40 (1999) note that functional loss may be due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Moreover, 38 C.F.R. § 4.45 (1999), directs that the "factors 
of disability" affecting the joints include pain on movement 
and weakened movement.  Finally, although there is no 
evidence of arthritis in the right shoulder, 38 C.F.R. § 4.59 
provides that:

With any form of arthritis, painful motion is 
an important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  
Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  
The intent of the schedule is to recognize 
painful motion with joint or periarticular 
pathology as productive of disability.  It is 
the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues such 
as the tendons or ligaments, or crepitation 
within the joint structures should be noted 
carefully as points of contact which are 
diseased.

On the facts of this case, the evidence clearly shows the 
appellant experiences some pain on use of the right arm 
during certain activities.  38 C.F.R. § 4.59 provides 
guidance that actual painful motion is to be recognized by 
minimum compensable rating for the joint.  Under the 
schedule, the ratings for the shoulder and arm include a 
minimum rating of 10 percent under Code 5203, which is the 
rating the RO selected in this case.  Therefore, the Board 
finds that the current rating is correct and the evidence 
provides no support for a rating in excess of that currently 
assigned.  The Board further notes that a separate rating is 
not warranted for nerve disability connected with the 
veteran's right shoulder as there is no objective evidence to 
support such disability, and since the veteran's subjective 
complaints of weakness are already taken into account in the 
veteran's current 10 percent evaluation under Diagnostic Code 
5203.  38 C.F.R. § 4.40.  As the weight of the evidence is 
plainly against the award of a rating in excess of 10 
percent, there is no basis for such an award under the 
doctrine of reasonable doubt.  38 C.F.R. § 5107.

The Board has considered all applicable provisions of 38 
C.F.R. Parts 3 and 4 but otherwise finds no basis for an 
allowance of this claim.  In addition, in an exceptional 
case, where the schedular evaluations are found to be 
inadequate, the Chief Benefits Director or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (1999).  In this regard, 
the Board notes that although it directed the RO to consider 
an extraschedular evaluation in its remand of June 1997, the 
RO failed to do so.  However, the Board further notes that 
while Stegall v. West, 11 Vet. App. 268 (1998) (by which a 
right is created in the veteran to compliance with the 
instructions contained in a Board directed remand) may 
arguably be interpreted to now require further remand for an 
extraschedular evaluation, in this instance, further remand 
is not required.  More specifically, the Board does not find 
that it is required to address the possible application of 38 
C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the RO did not refer the 
claim for an extra-schedular evaluation; nevertheless, there 
is otherwise no evidence to indicate that the case is 
exceptional so as to preclude the use of the regular rating 
criteria.  See Floyd v. Brown, 9 Vet. App. 881 (1996).

The Board recognizes that the veteran did not have an 
opportunity to respond to the RO's determination as to an 
extraschedular evaluation since there was no such 
determination.  However, in its remand of June 1997, the 
Board did advise the veteran of the law with respect to the 
assignment of an extraschedular evaluation and in his brief 
of March 2000, the veteran's service representative lodges no 
objection to the lack of consideration of an extraschedular 
evaluation by the RO.  In light of this, the Board does not 
conclude that the veteran has been harmed by the Board's 
actions in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Stegall v. West, supra.




ORDER

An evaluation in excess of 10 percent for residuals of a 
right shoulder injury is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

